UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7648


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANCER L. BARRINGTON, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cr-00004-RAJ-FBS-2; 2:11-cv-00589-RAJ)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mancer L. Barrington, III, Appellant Pro Se.     D. Monique
Broadnax, Cameron Rountree, Special Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mancer     L.    Barrington,       III,       seeks        to     appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)          (2006).            A     certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this       standard      by        demonstrating           that

reasonable      jurists     would       find   that       the     district        court’s

assessment      of   the     constitutional        claims         is        debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both   that      the    dispositive        procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Barrington        has    not     made      the      requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                          2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3